Case 3:19-cv-00360-DCG Document 1-1 Filed 12/06/19 Page 1 of 11




           EXHIBIT A
      CASE NO. 3:19-cv-00360
                  Case 3:19-cv-00360-DCG Document 1-1 Filed 12/06/19 Page 2 of 11


                                              THE STATE OF TEXAS
         NOTICE TO DEFENDANT:
                      DEFENDANT: "You have been sued.   sued. You may employ an attorney.
                                                                                    attorney. If
                                                                                              lf you, or your attorney, do not
file a written answer with the clerk who issued this citation byby 10:00
                                                                   10:00 a.m. on the Monday next following the expiration of
                             served this citation and petition, a default judgment may be taken against you."
twenty days after you were served

TO: BODEGA
TO:  BODEGA LATINA
              LATINA CORPORATION dba EL  EL SUPER,
                                            SUPER, which may be served with process by serving its registered
agent, URS
       URS AGENTS LLC,            N JOSEY LANE,
                   LLC, at 3610-2 N       LANE, SUITE 223, CARROLLTON,
                                                           CARROLLTON, TX 75007
                                                                              75007

Greetings:
Greetings:
                                                                             Plaintiff's First
        You are hereby commanded to appear by filing a written answer to the Plaintiff's First Amended Petition
                                                                                                       Petition with
     Demand and Request
Jury Demand     Request for Disclosure
                            Disclosure at or before ten o'clock A.M. of the Monday next after the expiration
                                                                                                  expiration of twenty
days after the date of service of this citation before the Honorable                District Court, El
                                                           Honorable 205th Judicial District        El Paso
                                                                                                       Paso County, Texas,
                                                                                                                    Texas,
at the Court House
             House of said County in
                                   in El
                                      El Paso,
                                         Paso, Texas.
                                               Texas.
        Said
        Said Plaintiffs
             Plaintiffs Petition     filed in said
                        Petition was filed    said court on the 17th
                                                         on the 17th day of October, 2019,
                                                                     day of          2019, by Attorney at
                                                                                                       at Law
                                                                                                          Law MICHAEL
                                                                                                              MICHAEL
ANDERSON,
ANDERSON, 2101 N. STANTON, EL
                           EL PASO,
                              PASO, TX 79902 in this case numbered
                                                          numbered 2019DCV4034 on the docket
                                                                                      docket of said court,
and styled:
                                                MOISES PEREZ
                                                       PEREZ
                                                     VS
                                   BODEGA
                                   BODEGA LATINA
                                          LATINA CORPORATION DBA
                                                             DBA EL
                                                                 EL SUPER
                                                                    SUPER

        The
        The nature  of Plaintiffs
             nature of Plaintiffs demand  is fully
                                  demand is  fully shown by aa true
                                                   shown by    true and
                                                                    and correct
                                                                        correct copy   of the
                                                                                 copy of      Plaintiff's First
                                                                                          the Plaintiff's Firct Amended
                                                                                                                Amended
Petition
Petition with
         with Jury Demand
                   Demand and Request
                                  Request for Disclosure
                                               Disclosure accompanying
                                                          accompanying this citation
                                                                             citation and made a part hereof.

         The officer executing this writ shall promptly serve the same according
                                                                       according to requirements of law, and the mandates
                                                                                                                 mandates
thereof,
thereof, and make due return as the law directs.
                                           directs.

        lssued and given under my hand and seal
        Issued                                  of said Court
                                           sealof             at El
                                                        Courtat  El Paso,
                                                                    Paso, Texas, on the 24th day
                                                                                             day of October, 2019.
                                                                                                    October,2019.

Attest:
Attest: NORMA FAVELA
              FAVELA BARCELEAU, District
                                District Clerk, El
                                                El Paso
                                                   Paso County, Texas.
                                                                Texas.

                       CLERK OF THE COURT
                       CLERK
                 NORMA FAVELA
                           FAVELA BARCELEAU
                            District
                                      BARCELEAU
                            District Clerk
                                                        @-s
                   El
                    El Paso
                       Paso County Courthouse
                                      Courthouse
                      E. San Antonio Ave, RM
                 500 E.                      RM 10
                                                 1

                       El Paso Texas, 79901
                       El Paso
                              ATTACH
                              ATTACH
                        RETURN RECEIPTS
                       RETURN
                                         79901

                                   RECEIPTS
                                                                                                      5a
                                                                                        Veronica Cables
                                                                                                                    Deputy
                                                                                                                    Deputy

                                WITH
                                WITH
                                                                        CERTIFICATE OF DELIVERY
                                                                                       DELIVERY BY MAIL
                  ADDRESSEE'S SIGNATURE
                                      SIGNATURE
        Rule
        Rule 106
              106 (a) (2) the'citation shall be served by                                    the 1Z
                                                                   II hereby certify that on the    l'Z day of
        mailing to the defendant by Certified Mail Return
        receipt requested,
                                                      Return
                requested, a true copy of the citation.
                                                citation.
                                                                       OV.       , 2019,  at
                                                                                          at  t.itiorof
                                                                     faltd-wk lay $0._ &yr ma-nevi cibA
                                                                                                           I
                                                                                              lfuO?ra t mailed to
                                                                                                            Cif-6/
        Sec.
        Sec. 17.027
              17.027 Rules
                       Rules of Civil Practice
                                      Practice and
        Remedies
        Remedies Code if not prepared
                                 prepared by Clerk of
                                                                    Nn ucJ ke)6151 Lie
                                                                   Defendant(s) by registered mail
                                                                                                mail or certified mail
                                                                                                                  mailwith
                                                                                                                       with
        Court.
        Court.
                                                                   delivery restricted
                                                                            restricted to addressee only, return
                                                                                                           return receipt
                                                                                                                   receipt
                                                                   requested,
                                                                   requested, a true copy of this citation
                                                                                                  citation with a copy of
        *NAME
        *NAME OF PREPARER
                 PREPARER                            TITLE
                                                     TITLE             Plaintiff's First
                                                                   the Plaintiff's  First Amended Petition
                                                                                                    Petition with
                                                                                                               with Jury
                                                                   Demand and Request
                                                                   Demand                       Disclosure attached
                                                                                   Request for Disclosure     attached
        ADDRESS
        ADDRESS
                                                                   thereto.
                                                                   thereto.
        CITY                        STATE
                                    STATE              ZIP
                                                       zlP


                                                                                OCtIS    fieite'
                                                                            I                TITLE
                   Case 3:19-cv-00360-DCG Document 1-1 Filed 12/06/19 Page 3 of 11


                                                 RETURN
                                                 RETURN OF SERVICE
                                                           SERVICE


Delivery
Delivery was completed
             completed on                                         delivered
                                                                  delivered to
                                                                     as evidence by Domestic
                                                                                    Domestic Return
                                                                                             Return Receipt
                                                                                                    Receipt PS
                                                                                                            PS Form
                                                                                                               Form 3811
                                                                                                                    3811
attached
attached hereto.
         hereto.
        The described
            described documents
                      documents were not delivered
                                         delivered to the named recipient. The certified mail envelope
                                                                                              envelope was returned
undelivered
undelivered marked
        This forwarding
             fonrvarding address
                         address was provided:




                                                                         El
                                                                         El Paso
                                                                            Paso County, Texas'
                                                           B
                                                           By:•
                                                                     -    Deputy
                                                                          Deputy District
                                                                                 District Clerk
                                                                                       OR

                                                                     Name of Authorized Person
                                                                                        Person

                                                           By:




                                      VERIFICATION BY
                                                   BY AUTHORIZED PERSON
                                                                 PERSON

State of Texas
County of El
          El Paso
             Paso
        Before me, a notary public, on this day personally
                                                personally appeared
                                                           appeared                             , known to me to be the person
whose name is subscribed
              subscribed to the foregoing Return
                                          Return of Service, and being by me first duly sworn, declared, "l am
                                                                                               declared, "I
disinterested party qualified to make an oath of that fact and statements
                                                               statements contained in the Return
                                                                                           Return of Service and true and
correct."
correct."


                                                                                 Subscribed and sworn to be on this _
                                                                                 Subscribed                                day
                                                                                  of




                                                                                 Notary Public,
                                                                                        Public, State of
                                                                                 My commission expires:
                          Case 3:19-cv-00360-DCG Document 1-1 Filed 12/06/19 Page 4 of 11
EI,Paso
El.Faso Cdimty
        Cqrinty -- 205th District
                         District Court                                                            Filed
                                                                                                   Filed 10/17/2019
                                                                                                         1011712019 9:33 AM
                                                                                                           Norma
                                                                                                            Norma Favela Barceleau
                                                                                                                          Barceleau
                                                                                                                       District
                                                                                                                       District Clerk
                                                                                                                    El
                                                                                                                    El Paso
                                                                                                                       Paso County
                                                                                                                              County
                                                                                                                     2019DCV4034
                                                       2O5TH DISTRICT COURT
                                               IN THE 205TH           COT.}RT
                                                                    TE]!\S
                                                           COI,NTY, TEXAS
                                                   EL PASO COUNTY,

              Moises Perez,
                     Perez,
                     Plaintiff
                     Plaintiff

               'lv'.                                                                 NO. 2019-DCV-4034
                                                                               CAUSE NO. 20I9.DCV-4034

                             Corporation dba El Super,
               Bodega Latina Corporation
               Bodega
                     Defendant.
                      Defendant.

                                           AMENDED PETITION
                         PLAINTTTTsS FIRST AMENDED
                         PLAINTIFF'S                 PETTTION WITH JURY DEMAND
                                                              WTTHJIURY         AIID
                                                                        DEMA\ID AND
                                           REOI]EST FOR DISCLOSURE
                                           REQUEST      DISCLOSURE

                      HONORABLE COURT:
               TO THE HONORABLE COURT:

                                            Pcrez ("Employee
                          Plaintilf, Moises Perez
                          Plaintiff,                                                      Petition complaining
                                                  ("Employee Perez"), files this Original Petition complaining of

                                        Corporation dba El Super ("Employer Bodega Latina Corporation
               Defendant, Bodega Latina Corporation
               Defendant,                                                                 Corporation

               dba El Super"),     rcspccfully shows as follows:
                      Supcr"), and respectfully         follows:

                                                       I. DISCOVERY
                                                       I. DISCOVERY LEVEL

               L Discovery
               1.                                             [rvel 2 of
                                              conducted under Level
                               intcndcd to be conducted
                  Discovcry is intended                               o[ Rule 190 of the Texas Rules
                                                                         Rulc 190              Ru]es of Civil


                       Procedure.
                       Proccdure.

                                                              U. PARTIES
                                                              IL PARTIES

               2. Plaintiff, Moises Perez, is an individual residing
               2.                                           rcsiding in Socorro, Texas.

                3. Defendant, Bodega Latina
                3.                           Corporation dba El Super, is a foreign corporation which may be
                                     l.atina Corporation

                                                                                       T T.C, at 3610-.2
                                                                            URS Agents LLC,
                       served with process by serving its registered agent, URS                  3610-2 N. Josey
                                                                                                         N.Josey

                                                      75007, or wherever they may be found.
                                       Carrollton, TX 75007,
                       Lane, Ste. 223, Carrollton,

                                                              III. VENUE
                                                              III.

                +. Pursuant
                4.                         Practice and Remedies Code Section
                   Pursuant to Texas Civil Practice                           15.002, venue is proper in El
                                                                      Section 15.002,

                                                                            of the events
                       Paso County, Texas because all or a substantial part of     el'ents or omissions giving rise to

                                          occurred in El Paso, Texas.
                       Plaintiff's claims occurred
         Case 3:19-cv-00360-DCG Document 1-1 Filed 12/06/19 Page 5 of 11




15.
15. Instead of returning
               returning Employee to the same position, or a substantially
                                                             substantially similar position,

                             terminates the Employee's employment
      Employer Bodega Latina terminates                employment on June 5, 2019.
                                                                  onJune     2019.

16.
16. Before
    BeforeJune                                                disciplinary actions against the
           June 5, 2019, Employer had no write ups or written disciplinary

      Employee.
      Employee.

                                        fiftv-one years
17. The Employee is Moises Perez who is fifty-one
17.                                               1,ears old.

                                     V. CAUSES   OFACTION
                                        CAI.'SES OF ACTION

                                                     RET\LLTIION
                                DISCRI]VTINATION AND RETALIATION
                            AGE DISCRIMINATION

18. Employee Perez was discriminated,
18.                    discriminated, retaliated                       violation of the Texas
                                      retaliated against, and fired in violation

      Commission on Human Rights
      Commission                      codificd at Texas
                          Rights Act, codified                Codc Chapter
                                                  Tcxas Labor Code Chaptcr 21, which

                              tlre age of forty from age discrimination.
      protects employees over the                        discrimination.

                                          RE'IALIAIION
                                          RETALIATION

19. Defendant committed an unlawful
19.                                 emplolment practice against Employee Perez in violation
                           unlawlul employment

      of section 21.055 of the Texas Labor Code.
                                           Code.

                                                               occurred or have been
                                                          havc occurred
        conditions precedent to the filing of this action have
20. All conditions                                                              bcen fulfilled.

                                       MEDICAL LEAVE ACT
                              FAMILY & MEDICAL

2t.
21.      Employee Percz was
         Employec Perez         eligiblc employee as
                        rvas an eligible             defincd by 29 U.S.C. §2611
                                                  as defined                    of the
                                                                          $261t of thc

                                       w'orked for Employer Bodega Latina Corporation
         FMI-A. because Employee Perez worked
         FMLA

         for at least 12 months and for at least
                least 12                   least 1250       of service
                                                 1250 hours of service during the previous

                                                                 requested FMLA
         l2-month period before Employee Perez first took and or requested
         12-month                                                          FMI-A leave.
                                                                                 leave.


22.      Employee Perez was also an "individual" (as distinct from an "eligible employee")

                  to be
         entitled to
         entitled    be free from discrimination
                        free from discrimination and
                                                 and retaliation
                                                     retaliation as
                                                                 as set
                                                                    set out in 29
                                                                        out in 29 U.S.C.

         §2615(a)(2),(b).
         $2615(a)(2),(b).

23.                                              "person" under the FMLA.
                                Corporation is a "person"
         Employer Bodega Latina Corporation                         F\4LA.
       Case 3:19-cv-00360-DCG Document 1-1 Filed 12/06/19 Page 6 of 11




                               IV CHRONOLOGY OF
                               W. CHRONOLOGY OFEACTS
                                                FACTS

5. Employers MUST safely protect employees from age discrimination
5.                                                  discrimination to protect employees,

   Iike all of us, from emotional injuries and from being
   like                                             being fired.

6. Bodega Latina Corporation
6.               Corporation is an employer.
                                   employer.


7. Employer Bodega
7.                        Corporation MUST safely protect employees from age
            Bodega Latina Corporation

   discrimination to protect employees,
   discrimination                       like all of us, from emotional injuries
                             employces,likc                            injurics and from being

   fired.

8. In the year 2016, Employer Bodega Latina Corporation
8.                                          Corporation hires an Employee as a Store

    Director.
    Dircctor.

9. Employer
9.          Bodega Latina Corporation
   Employer Bodega        Corporation District Nlanager Rivas witnesses Employee taking
                                      District Manager

    medication for diabetes     tclls him that he was "too old".
                   diabetcs and tells

                           Corporation District Manager Rivas once sat with Employee
10. Employer Bodega Latina Corporation
10.                                                                         l,mployee in the

    Hot Food Department       Employce tells him "Como
             Dcpartrnent when Employee                                               I eat
                                                                    llegar a viejito [I
                                                 "Como pollito para Ilegar              cat

                                                       replics "Ya
    chicken to get to old age]," when District Manager replies "Ya hace           sc paso [You
                                                                   hacc mucho que se      [You

    long since passed the old age mark]".

I l. On or about April 25, 2019, District Manager
11.                                                      oncc again tells
                                          N{anagcr Rivas once             cmploycc that he is "too
                                                                    tclls employee            "to<t


    old."

12. On April 26, 2019, Employee is ill from a stomach flu and takes medical
12.                                                                 medical leave to see the

    doctor.

13. Employ'ee returns
13. Employee             work with a doctor's excuse slip to return to work on May 2,
              returns to work                                                         2019.
                                                                                   2,2019.

14. District Manager Rivas refuses to accept the doctor's medical return to work slip when
14.

    Employee hands
             hands him the note.
         Case 3:19-cv-00360-DCG Document 1-1 Filed 12/06/19 Page 7 of 11




24.      Emplover Bodega
         Employer        Latina Corporation
                  Bodega Latina Corporation violated the FMLA
                                            violated the       with respect
                                                         FMI-A with respect to

         Employee
         Emplovee Perez in the following
                               following and other respects:
                                                   respects:


             A. Employer Bodega Latina Corporation fired Employee Perez on or about
             A.

                 June 5, 2019,
                 June 5,       without providing
                         2019, without           him the
                                       providing him the leave
                                                         leave entitlement and job-
                                                               entitlement and

                  protection benefits guaranteed        FMIA because of
                                      euaranteed by the FMLA         of his own
                                                                            own serious

                  health condition;
                         condition;

                                              RIGHT TO SUIT
                                    NOTICE OF RIGHT
                                VI. NOTICE

25. Attached as Exhibit A is the Notice of Right to File a Civil Action.

                                      VII. HARMS
                                      VII. IIARMS AND
                                                  AtrID LOSSES
                                                        LOSSES

26.
26. Employee Perez seeks back
                         back pay, front pay, and/or
                                              and/ or lost wages and benefits in the past and

      future. l\rther, Employee
      futurc. Further, Employcc Perez
                                Percz is entitled
                                         entitlcd to compensatory
                                                     compcnsatory damages,
                                                                  damagcs, including
                                                                           including pecuniary
                                                                                     pccuniary

      damages, mental anguish or emotional pain and suffering inconvenience,
                                                              inconvenience, and loss of

      enjoyment    lifc in the
      enjoyment of life    thc past and in the future.
                                               future.

27. Additionally, Employee
27. Additionally, Employec Perez is entitled
                                    entitlcd to recover
                                                recovcr punitive damages
                                                                 damagcs against Employer

      Bodega Latina Corporation
                    Corporation because Employer
                                        Employer Bodega Latina Corporation
                                                               Corporation acted with

      malice, or, at least,
                     lcast, with reckless
                                 rcckless and/or
                                          amd/or conscious
                                                 conscious indifference
                                                           indiffcrencc to Employee Perez'
                                                                                    Pcrez' state-

      protected righs to be free from discrimination and retaliation, as contemplated
      protected rights                                                   contemplated by
                                                                                      bv Texas

      Labor Code Section 21.2585.

                                   VII. JURY
                                   VII.      TRIAL DEMAND
                                        JURY TRIAL DEIUATTID

28. Plaintiff demands aajury
                        jury trial.

                              vIIr. REQUEST
                              VIII.          rOR DISCLOSURE
                                    REQLTEST FOR DTSCLOSURE

29.
29.Under             of Civil Procedure
    Under Texas Rule of       Procedure 194, Plaintiff requests that Defendant disclose, within
                                        194, Plaintiff

                                     request, the information or materials described in Rule
      50 days of the service of this request,                                           furle 194.2.
                                                                                              194.2.
       Case 3:19-cv-00360-DCG Document 1-1 Filed 12/06/19 Page 8 of 11




                            D(. ATTORNEY'S FEES
                            DC.                  AIYD COSTS
                                           TIEES AND  COSTS

    Plaintiff is
30. Plaintiff             to recover reasonable and
              is entitled to                    and necessary attorney's fees and costs,
                                                                         fees and costs, including
                                                                                         including

   any applicable
       applicable expert fees.

                                            X. PRAYER
                                            X. PRAYER

        Plaintiff prays that she recover from Defendant monetary relief over $200,000.00 but not

more than
more      g1,000,000.00, statutory damages
     than $1,000,000.00,                   the FMLA, and
                                   damages the           the Texas
                                                     and the       Labor Code; general
                                                             Texas Labor

damages; special damages;
damages; special          punitive damages
                 damages; punitive         as determined
                                   damages as determined by the jury;
                                                         by the jury; reinstatement;
                                                                      reinstatement;

prejudgment interest as provided by law; attorney's
                                         attorney's fees and expert fees; post-judgment
                                                                          post-judgment interest as

providcd by law;
provided    larv; court costs
                        costs and all costs
                              and all       of suit;
                                      costs of       and such
                                               suit; and      other and
                                                         such other     furthcr relief
                                                                    and further        to which
                                                                                relief to

Plaintiff may be justly entitled to, in law
Plaintiff may                           law and in equity.
                                                   equity. Such
                                                           Such damages
                                                                damages sought
                                                                        sought by Plaintiff are
                                                                               by Plaintiff

       thc jurisdictional limits of the
within the                          thc court.
                                        court.




        SIGNED on October
        SIGNED            16,2019.
                  Octobcr 16, 2019.

                                                 Respectfully
                                                 Re spectftrlly submitted,
                                                                submitted,

                                                 Chavez
                                                 Chavez Law Firm
                                                 2101 N. Stanton Street
                                                 El Paso, Texas 7990279902
                                                 (els) 351-7772
                                                 (915)   3sr-7772
                                                 (915)   35 l-7 7 7 3 facsimile
                                                 (9 I 5) 351-7773



                                                 \\ila-aT
                                            sr. (ticket&
                                           By:                     4l    An'C-e",*,*"
                                                            ChavezrJn
                                               Enrique Chavez,          Jr.
                                               State Bar No.: 24001873
                                                enriquechavezjr@chavezlawpc.com
                                                e nri quech ave zjr@chav ezlawp c. c om

                                                Michael R.
                                               Michael      R. Anderson
                                               State Bar No.: 24087103
                                               chavezlawfirm+manderson@chavezlawpc.com
                                                chavezlawfirm*manderson@chal'ezl awpc. com
                                               Attorneys
                                               Attnrnqsfor    Pkintifr
                                                          for Plaintiff
Case 3:19-cv-00360-DCG Document 1-1 Filed 12/06/19 Page 9 of 11




                        EXHIBIT "A"
                        EXHIBIT ''A'I
                            Case 3:19-cv-00360-DCG Document 1-1 Filed 12/06/19 Page 10 of 11
' EEOC Foni 161
  EEOC Foreh 161 (11/16)
                 (1 1/16)                    U.S.
                                             U.S. EQUAL Euprovuetr OPPORTUNITY
                                                  Eouel EMPLOYMENT OppoRTUNtry COMMISSION
                                                                               CoMMtsstoN

                                                    DISMISSAL
                                                    DrsurssnL AND
                                                              AND NOTICE
                                                                  Nonce OF
                                                                         oF RIGHTS
                                                                            RtcHrs
 To:
 To:      Moises
          Moises Perez
                   Perez                                                                 From: El
                                                                                         From: ElPaso
                                                                                                  Paso Area     Office
          3533         Zafiro
          35i13 Tierra Zafiro                                                                     100
                                                                                                  100 N.
                                                                                                      N. Stanton St.
          El
          El Paso,
             Paso, TX 79936                                                                       6th Floor,
                                                                                                      Floor, Suite 600
                                                                                                  El
                                                                                                  El Paso,
                                                                                                     Paso, TX 79901
                                                                                                              79901



          z                    On behalf of person(s) aggrieved whose identity is
                                zL:,:!:;:,:;#ff;!:';:;;i#iii:tr'*"* "
                               CONFIDENTIAL (29 CFR §1601.7(a))
  EEOC Charge
  EEOC Charge No.
              No.                                 EEOC
                                                   EEOC Representative
                                                          Representative                                                 Telephone No.
                                                                                                                                   No.

                                                  Roxana
                                                  Roxana LaMotte,
                                                          LaMotte,
  453-2019-01178
  453-2019.01178                                  Investigator
                                                  !nvestigator                                                           (91s) 534-4198
                                                                                                                         (915) s3'[-4198
  THE EEOC
      EEOC IS
           IS CLOSING ITS FILE ON THIS CHARGE FOR
                      ITS FILE                FOR THE FOLLOWING
                                                      FOLLOWING REASON:
                                                                REASON:
        E            The facts alleged in
                                        in the charge fail to state a claim under any of
                                               charge fail                            of the statutes enforced by the EEOC.
                                                                                                                      EEOC.


       nE            Your allegations did not involve a disability as defined by the Americans With Disabilities
                                                                                                    Disabilities Act.


        E
       El            The Respondent                                                              othemise covered by the statutes.
                                            less than the required number of employees or is not otherwise
                         Respondent employs less                                                                         statutes.


        E                  charge was
                     Your charge
                     Your           was notnot timely
                                               timely filed with EEOC;
                                                      filed with
                     discrimination to file your charge
                                                 charge
                                                                       in other
                                                                 EEOC; in              you waited too
                                                                          other words, you        too long
                                                                                                       long after             of the
                                                                                                                  the date(s) of
                                                                                                            after the            the alleged


        E                 EEOC issues the following determination:
                     The EEOC                          determination: Based          its investigation, the
                                                                        Based upon its                      EEOC is unable to conclude that the
                                                                                                        the EEOC
                                                                        statutes. This does not certify that the respondent is in compliance with
                     information obtained establishes violations of the statutes.
                         statutes. No finding is made as to any other issues
                     the statutes.                                    issues that might                   having been raised by this charge.
                                                                                  might be construed as having                       charge.

          ntl        The EEOC                                          local fair employment
                         EEOC has adopted the findings of the state or local                           agency that investigated this charge.
                                                                                  employment practices agency                        charge.


          E
          El         Other
                     Other (briefly
                           (briefly state)
                                    state)



                                                                NOTICE OF
                                                             -. NOTICE    SUIT RIGHTS
                                                                       OF SUIT RIGHTS.-
                                                       (See     additional information
                                                            fhe additional
                                                       (See the            inlormation attached lo this
                                                                                       aftached to      form.)
                                                                                                   thisform.)

                 Americans with Disabilities
        Vll, the Americans
  Title VII,                                                                      Nondiscrimination Act, or the Age
                                                                     lnformation Nondiscrimination
                                     Disabilities Act, the Genetic Information
  Discrimination
  Discrimination in    Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
                    in Employment                                                                                                   you.
  You may file a lawsuit against the respondent(s)      under
                                          respondent(s) under federal  law based on   this charge  in federal or state court.
                                                                                                                       court. Your
           must be filed WITHIN 90 DAYS
  lawsuit must                           DAYS of your receipt                                                         charge will be
                                                                         notice; or your right to sue based on this charge
                                                         receipt of this notice;
  lost. (The time limit for filing suit based on a claim under state law may be different.)
  lost.                                                                          different.)


  Equal
  Equat Pay               EPA suits must be filed in federal or state
                  (EPA): EPA
         Pay Act (EPA):                                               court within 2 years (3 years for willful violations)
                                                                state court                                     vblations) of the
          EPA underpayment. This means that backpay due for any violations that occurred
  allLged EPA
  alleged                                                                                            more than 2 years
                                                                                         occurred more                        vears)
                                                                                                                     vears (3 years)
  before  you file suit may not    collectible.
                            not be collectible.

                                                                           n behalf of the Commission
                                                                                                                          JUL 33 1I 2019
                                                                                                                          JUL       2019

    Enclosures(s)
    Enclosures(s)                                                                                                               (Date
                                                                                                                                (Date Mailed)
                                                                                                                                      Mailed)
                                                                         Lu y V. Orta,
                                                                      Area Office Director
                                                                                  Director
    oc:
    cc:
                Maria D.
                Maria D. Garcia
                VP of HR
                      HR
                          LATINA D/B/A
                BODEGA LATINA
                BODEGA                   EL SUPER
                                  D'B'A EL  SUPER
                14601
                14601 B
                      B Lakewood
                         Lakewood Blvd.
                                   Blvd.
                Paramount,
                Paramount, CA 90723
                                90723
              Case 3:19-cv-00360-DCG Document 1-1 Filed 12/06/19 Page 11 of 11

Enclosure
Enclosure with
          with EEOC
               EEOC
Form
Form 161(11116)
     161 (11/16)

                                               INFORMATION
                                                lxronmnnoN RELATED
                                                            RELATED TO
                                                                    To FILING
                                                                       FtuNG SUIT
                                                                              Sutr
                                             UNDER   rxe LAWS
                                             Uuoen THE        Etronceo BY
                                                         Lnws ENFORCED By THE
                                                                           rHE EEOC
                                                                               EEOC
                               (This
                               (This information
                                      information relates
                                                   r.elates to filing
                                                               fiting suit
                                                                       suit in
                                                                            in Federal
                                                                               Federal or State
                                                                                           Sfate court
                                                                                                 coud under
                                                                                                       under Federal
                                                                                                               Federal law.
                                                                                                                          taw.
                      If
                        - also
                      lf you also plan to sue
                                           sue claiming violations
                                                           violations of State
                                                                           Slafe law,
                                                                                  law, please
                                                                                        please be awaE that
                                                                                               Oe aware   tnat time
                                                                                                                time limits
                                                                                                                      t'tmitsand
                                                                                                                              and other
                                                                                                                                   other
                             provisions
                              provisions of
                                          of State
                                             Sfate law
                                                   law may
                                                         may be
                                                              be shorter
                                                                    shortor or more
                                                                                more limited
                                                                                     limited than
                                                                                              than those
                                                                                                    those described
                                                                                                           described below.)
                                                                                                                        below.)


PRIVATE
                                          Title Vll of
                                          Title VII         Civil Rights
                                                    of the Civil         Act the
                                                                  Rights Act,     Americans with Disabilities
                                                                              the Americans      Disabitities Act (ADA),
                                                                                                                  (ADA),
Pnrvnre SUIT
        Sur RIGHTS
             Rrenrs                 --
                                          the Genetic    lnformation Nondiscrimination
                                               Genetic Information                       aa (GINA),
                                                                       Nondiscriminafion Act tcrnel, or the  Age
                                          Discrimination in
                                          Discrimination        Employment Act (ADEA):
                                                             in Employment

                                    further, you must file a lawsuit against
 ln order to pursue this matter further,
In                                                                        against.the    respondent(s) named in the charge within
                                                                                    the respondent(s)                                 within
90
90  days
     davq  of  the date  you   receive
                                receive   this Notice.
                                               Notice.   Therefore,     you should     keep
                                                                                       keep  a  record
                                                                                                record   of  this  date.
                                                                                                                  date.     Once   this
                                                                                                                            Onceinir-g  -o-
                                                                                                                                        90-
day period is is over, your right to sue based on the charge referred to in this Notice will be lost.         lost. Iflf you intend
                                                                                                                             inteno to
consult an attorney, you should do so promptly.promptly. Give your attorney a copy of this Notice,   Notice, and itsits envelope, and tell
 him or her
him      her the date you received it.   it. Furthermore,
                                             Furthermore, in order to avoid any questionqulstion that you did not act in aa'timeiy
                                                                                                                                 timely
                                                                                                                                      -
 manner' it is prudent that your suit be filed within 90
manner,                                                      g0 days of the date  Oate this Notice
                                                                                             Notice was       mailedto
                                                                                                       was mailed               (;. '
                                                                                                                        to you (as
indicated where the Notice is signed) or the date of the postmark, if later.        later.
Your lawsuit
       lawsuit may
                 may be filed inin U.S.  District Court or a State court of competent
                                   U.S. District                                              jurisdiction. (Usually, the appropriate
                                                                                  competent jurisdiction.                       appropriate
State court is the   general   civil trial court.)
                                           court.) Whether
                                                    Whether you file in Federal
                                                               you         Federal or StateStatl court is
                                                                                                        is a matter for you to  ti decide
                                                                                                                                   OeiiOe
after talking
       talking to your attorney. Filing
                                     Filing this Notice
                                                  Notice is
                                                          is not enough.
                                                                   enough. You must              "complaint" that contains a short
                                                                                    must file a "complaint"
statement of the facts of your case which shows that you are                             relief. Courts
                                                                       aie entitled to relief.   Couris often require
                                                                                                                 require that a copy of
your charge mustmust be attached to the complaint you file in court. court. Iflf so, you should remove your birth date from the
charge.
 charge' Some
           Some courts
                  courts will not accept
                                   accept your complaint
                                                  complaint where the charge includesincludes a date of birth.    your suit may
                                                                                                           birth. Your         may include
                                                                                                                                     inciude
any matter
      matter alleged inin the charge or, to the extent permitted by court decisions, decisions, matters like or related to the matters
alleged in the charge.
                  charge. Generally, suits are brought in the State                                  unla6ul practice occurred, but in
                                                                       Staie where the alleged unlawful                                     in
 some cases can be brought where relevant employment employment records are kept, where     whire the employment
                                                                                                         employment would have
 been, or where the respondent
                        respondent has its main main office.
                                                      office. Iflf you have
                                                                       have simple questions, you usually usuaffy can get answers from
 the office of the clerk of        court where you are bringing suit, but do
                             the court
                          of.the                                                  ob not
                                                                                      noi expect that    otr"" to write your complaint
                                                                                                   in"t office
     make legal strategy decisions for you.
 or make

PRIVATE
Pnrvnre SUIT Rrcnrs-- Equal
        Sulr RIGHTS         pay Act (EPA):
                      Equal Pay     (EpA):

             must be filed in
EPA suits must
EPA                                                 (3 years for willful violations)
                           in court within 2 years (3                    violations) of the alleged EPAEpA underpayment:
                                                                                                             underpayment: back
pay due for violations that occurred more than 2
pay                                                  ? years   (3 years)
                                                        vears (3          before you file suit
                                                                  vears) before                                  collectible. For
                                                                                                  may not be collectible.
                                                                                             suit-may                            For
                                    under the EPA
example, ifif you were underpaid under         een for   wo* performed
                                                     ror work  perrorrneo from 7/1/08     b 12/1/08,
                                                                                  ziiloa to  12t1t1g. you
                                                                                                        you should file
                                                                                                                      fite suit
before 7/1/10   - not
         7l1l1o —     12/1/10 -- in order to recover unpaid wages due for July 2008.
                  not'l2l1l1o                                                                 f niitiml
                                                                                      2008. This    time limit
                                                                                                          timit for filing a; EPA
                                                                                                                    fiting an   EpA
suit is                     90-day filing period under
     is separate from the 90-day                  under Title
                                                         Title VII, the ADA, GINA or the ADEA referred to above.
                                                               Ut,1he                                              aboie.
Therefore, if you also plan to sue under
Therefore,                                        Vll, the ADA, GINA or the ADEA, in
                                      under Title VII,                                   in addition to suing on the EPA   EpA
             must be filed within 90 days of this Notice
claim, suit must                                   Notice and within the 2- or 3-year EPA  EpA back payp"y recovery
                                                                                                             r"-"or"ry period.
                                                                                                                         period

Arrontev REPRESENTATION
ATTORNEY REeRESENTATT-- oN Title
                           Tifle VII,
                                 Vlt, the ADA or GINA:
                                                 GINA:

Iflf you cannot afford or have been unable to obtain
                                                   obtain a lawyer to represent
                                                                        represent you, the U.S.
                                                                                            U.S. District                jurisdiction
                                                                                                 District Court having jurisdiction
in your case may,
               mqy,  in limited
                         limite_d circumstances,
                                  circumstan  ces, assist  you in obtaining a lawyer.
                                                               inobtaining     lawyer. Requests
                                                                                        Requests for such assistance
                                                                                                             assistance must
                                                                                                                          must be
made to the U.S.
               U.S. District
                     District Court
                               Court in the form and manner
                                                       manner it requires     ou should
                                                                            (you
                                                                   requirei(y    s'hould be  prepareAlo
                                                                                         Ue prepared    to explain
                                                                                                           explain in detail youi
                                                                                                                      Oetaif your
efforts to retain an attorney).
                      attorney). Requests
                                    Requests should be mademade well
                                                                  weli before
                                                                       Uerore the end
                                                                                  end of the  gdday period mentioned
                                                                                          rhe 90-day          mentioned above,
                                                                                                                           above
                                                                                                      '
because
 because such requests
                 requests do not relieve
                                      relieve you of the requirement                           days.
                                                         requirement to bring suit within 90 days.

 ArroRrev REFERRAL
 ATTORNEY RerenRlr AND EEOC Assrsratce-- All
                       EEOC ASSISTANCE   All Statutes:

             contact the EEOC
 You may contact                   representative shown on your Notice if you need help in finding
                           EEOC representative                                                              lawyer or if you have any
                                                                                                finding a lawyer
 questions    about your legal
 questions about                         including advice on which
                           legal rights, including                  U.S. District
                                                              which U.S. Diitrict Court can hear
                                                                                             near your     cas6. Iff you need
                                                                                                     yo-ur case.          need to
 inspect or obtain a copy of information
                                 information in EEOC's   fileon_tle
                                                 EEoC's.!!9         charge, please request
                                                             on the charge,          request itlt promptly                   prwiae
                                                                                                  promptfv in writing and provide
 your charge number
                 number (as
                          (as shown
                              shown on your Notice).
                                                Notice). While EEOC
                                                               EEOC destroys
                                                                      Oeitroys charge         .fie6a certain
                                                                                 charge files after     ceitain time,  all charge
                                                                                                                 timeJall          files
                                                                                                                           cnlrgeRtes
 are kept
       kept for at least 6 months after our last action on the case.
                                                                case. Therefore,
                                                                       Therefore, if you
                                                                                     lou file suit and want to review the chargeiharge
 file, please make
 file' please          your.rwie
                make your    revieww request
                                      request within 6 months
                                                         months of this Notice.
                                                                         Notice. (Before            .rii any
                                                                                            nrrg suit,
                                                                                   lBLfore filing              requestil;J;"
                                                                                                          il;;q";il     should be
 made within the next 90 days.)
                              days.)

                      lr YOU
                      IF          sur, PLEASE
                             nte SUIT,
                         vou FILE                    copy OF
                                              sEvD A COPY
                                       PLEAIE SEND           youR COURT
                                                          oF YOUR       coMpLAtNT TO
                                                                  couRT COMPLAINT    rHts OFFICE.
                                                                                  To THIS oFFtcE.
